Benedict, J.
The libelant’s vessel having been damaged by collision, ho was obliged to return to Aow York. When the vessel came in she went to a berth along-side a dry-dock in Jersey City, and a contract was made with the dock-owner to raise her, with her cargo in her. At the time of her arrival the dock was occupied by another vessel, and the libelant’s vessel waited for the dock to be clear. While waiting, as the libelant says, she became surrounded by ice, so that when the dock was clear she could not get to the dock. In this way some days were lost, and the question now raised is whether this time lost must be paid for by the colliding vessel, as part of the damage caused by the collision. In my opinion, this detention is not a part of the damage caused by the collision, but was caused by the misfortune which befell the libelant’s vessel while waiting for the dock. He selected his place of repairs, and his place to lie until the dock should be clear. While so lying he was subjected to certain risks. He became liable to be' further damaged— sunk, perhaps — by some other vessel, and, as it now appears, to be hemmed in by ice, and so delayed. But for none of these things could he recover of the other colliding vessel. The delay ho suffered was caused.by ice, and not by the colliding vessel.
The exceptions are overruled.